                Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 1 of 19




 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8

 9
     DEBBIE CHAVES, on behalf of herself and         Case No.:
10   all others similarly situated,

11                             Plaintiff,
                                                     CLASS ACTION COMPLAINT
12         v.
13                                                   JURY TRIAL DEMANDED
     AMAZON.COM, INC.,
14
                               Defendant.
15

16

17
18

19

20

21

22

23

24
25
     CLASS ACTION COMPLAINT                                              BURSOR & FISHER, P.A.
26 CASE NO.                                             1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                      WALNUT CREEK, CA 94596
27
                                               -1-
28
                   Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 2 of 19




 1            Plaintiff Debbie Chaves (“Plaintiff”), individually and behalf of all others similarly
 2
     situated, brings this class action against defendant Amazon.com, Inc. (“Defendant” or
 3
     “Amazon”). Plaintiff makes the following allegations pursuant to the investigation of their
 4
     counsel and based upon information and belief, except as to the allegations specifically
 5

 6 pertaining to herself, which are based on personal knowledge

 7                                      NATURE OF THE ACTION

 8            1.     This is a class action for breach of contract and consumer protection act violations
 9
     arising from Amazon’s unlawful charge of a “sales tax” to United States customers on certain
10
     digital and gift card goods, despite the tax-exempt status of such goods under state law.
11
              2.     Amazon owns and operates Amazon.com, the world’s largest online marketplace.
12
              3.     Amazon’s website contains a page explaining how taxes on purchases are
13

14 calculated. This webpage states that “The tax rate applied to your order will be the combined
              1


15 state and local rates of the address where your order is delivered to or fulfilled from.” This page

16 is incorporated into Amazon’s Conditions of Use.2

17
              4.     Amazon further states that with regard to assessing “Tax on Digital Products and
18
     Services” that “To determine [a customer’s] location, Amazon evaluates the address information
19

20

21

22
     1
23       https://www.amazon.com/gp/help/customer/display.html?nodeId=202036190.
     2
    See https://www.amazon.com/gp/help/customer/display.html?nodeId=GLSBYFE9M
24
   GKKQXXM (“Please review our other policies, such as our pricing policy, posted on this site.
25 These policies also govern your use of Amazon Services.”).
     CLASS ACTION COMPLAINT                                                    BURSOR & FISHER, P.A.
26 CASE NO.                                                   1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                            WALNUT CREEK, CA 94596
27
                                                       -2-
28
                   Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 3 of 19




     available in the customer’s account which can be the billing address associated with the method
 1
                                                                3
 2 of payment or the country of residence a device[] is set to.”

 3            5.     Further, Amazon states that with regard to gift cards: “No tax is charged when

 4 purchasing gift cards; however, purchases paid for with gift cards may be subject to tax.”4

 5
              6.     In certain instances, Amazon adheres to this policy. Yet, as demonstrated by the
 6
     allegations herein, there are numerous occasions in which Amazon charges sales tax on virtual
 7
     gift cards in violation of its own policy, and in violation of the tax laws of Massachusetts and
 8
     numerous other states.
 9

10            7.     On August 3, 2021, Plaintiff purchased the item “Roblox Gift Card – 800 Robux

11 [Includes Exclusive Virtual Item] [Online Game Code]” (the “Item”).

12            8.     As shown below, the Item should only cost $10.00. Further, no sales tax should
13
     be assessed because the Item is a virtual good and Plaintiff purchased the Item in Massachusetts,
14
     where no sales tax is assessed on virtual goods:
15

16

17
18

19

20

21

22

23
     3
         https://www.amazon.com/gp/help/customer/display.html?nodeId=202074730.
24   4
    https://www.amazon.com/gp/help/customer/display.html?nodeId=202036190 (emphasis
25 added).
     CLASS ACTION COMPLAINT                                                  BURSOR & FISHER, P.A.
26 CASE NO.                                                 1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                          WALNUT CREEK, CA 94596
27
                                                     -3-
28
                     Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 4 of 19




               9.     Moreover, Amazon explicitly represents that it will not charge sales tax on gift
 1

 2 cards, which the Item is.

 3             10.    Yet, Amazon charged Plaintiff Chaves the Massachusetts 6.25% “sales tax”

 4 ($0.63) on this purchase even though no such tax was actually owed under Massachusetts state

 5
     law, and even though Amazon explicitly represents that “no tax is charged while purchasing gift
 6
     cards”:
 7

 8

 9

10

11

12

13

14

15

16             11.    The Item was “fulfilled” from within the Commonwealth of Massachusetts.

17 Plaintiff listed her home address in the Commonwealth of Massachusetts for both her shipping
18 address and billing address when ordering the Item, and the Item was downloaded in

19
     Massachusetts. Further, “[f]or sales tax purposes, the state that has the right to tax the sale is the
20
     state where delivery occurs,” which is Massachusetts.5
21

22

23
     5
      SALES TAX INSTITUTE, DOES THE SELLER COLLECT TAX FOR THE STATE IT IS LOCATED IN OR
24
     THE STATE WHERE THE CUSTOMER IS LOCATED?, https://www.salestaxinstitute.com/
25 sales_tax_faqs/where_to_collect_sales_tax (emphasis added).
     CLASS ACTION COMPLAINT                                                    BURSOR & FISHER, P.A.
26 CASE NO.                                                   1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                            WALNUT CREEK, CA 94596
27
                                                      -4-
28
                  Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 5 of 19




            12.     The Commonwealth of Massachusetts imposes a sales tax of 6.25% on “tangible
 1

 2 personal property or of services performed in the commonwealth.” MA Gen L ch 64H § 2.

 3 Digital goods are exempt from sales tax in the Commonwealth of Massachusetts. See M.T.G.

 4 TIR 05-8 at VII.B.8 (stating “[d]igital products… delivered electronically, including but not

 5
     limited to music, video, reading materials or ring tones” are expressly tax-exempt).
 6
            13.     Accordingly the 6.25% ($0.63) sales tax that Amazon charged on the Item was
 7
     improperly assessed, in violation of both Massachusetts law and Amazon’s contract with
 8
     Plaintiff and the putative Classes.
 9

10          14.     Amazon’s practice of unlawfully charging sales tax is not limited to the

11 Commonwealth of Massachusetts. For instance, Amazon also charges a sales tax on the Item

12 when the billing address is in the State of New York:

13

14

15

16

17
18

19

20

21

22

23

24
25
     CLASS ACTION COMPLAINT                                                 BURSOR & FISHER, P.A.
26 CASE NO.                                                1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                         WALNUT CREEK, CA 94596
27
                                                    -5-
28
                  Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 6 of 19




            15.     Like Massachusetts, New York also prohibits imposing a sales tax on digital
 1
         6                                                          7
 2 goods. Under New York law, any tax must be authorized by statute, and digital products such

 3 as the Item are not included in the goods or services subject to either sales or use tax.8 Further, the

 4 New York State Commissioner of Taxation and Finance has explicitly stated that “G[g]ift

 5
     certificates for a stated dollar amount, whether given away for no consideration or sold to a
 6
     customer, are not subject to sales tax.”9
 7
            16.     Yet, as demonstrated above, Amazon improperly charged a sales tax on a good
 8
     purchased in New York with a New York billing address.10
 9

10          17.     Upon information and belief, Amazon improperly assesses sales tax on certain

11 digital goods in a number of other states than Massachusetts and New York.

12          18.     Amazon knows or should know that it is improperly charging sales tax in these
13
     states. Amazon represented to customers that it its tax practices were compliant with applicable
14

15   N.Y. STATE DEP’T OF TAXATION & FIN., REPORT ON THE TAXATION OF THE TELECOM. INDUS. IN
     6

   N.Y. STATE, at 24 (Oct. 2009), https://www.tax.ny.gov/pdf/stats/policy_special/
16 telecommunications/2009/taxation_of_the_telecommunications_industry_in_ny_state_october_2

17 009.pdf.
   7
     See, e.g., Am. Cablevision of Rochester, Inc. v. Jacobs, 474 N.Y.S.2d 653, 655 (N.Y. App. Div.
18 1984).
     8
19   See N.Y. Tax L. §§ 1105 (outlining taxable goods under New York law), 1110 (outlining use
   tax); see also Catherine Chen, Taxation of Digital Goods & Servs., 70 N.Y.U. ANN. SURV.
20 AM. L. 421, 452–53 & n.169 (2015) (identifying New York as among the U.S. states that “either
   do not affirmatively impose sales tax on digital content or expressly exempt it from taxation”).
21
   9
     N.Y. Dep’t of Taxation & Fin., Advisory Op. TSB-A-99(13)S (Mar. 1, 1999), https://
22 www.tax.ny.gov/pdf/advisory_opinions/sales/a99_13s.pdf.
     10
23   For clarity, the Item was purchased in New York with a New York City billing address. The
   sales tax for a tangible good purchased in New York City is 8.875%, or $0.89 (4% NYS sales
24 tax + 4.5% NYC sales tax + 0.375% Metropolitan Commuter Transportation District surcharge).
   See NEW YORK STATE SALES AND USE TAX, https://www1.nyc.gov/site/finance/taxes/business-
25 nys-sales-tax.page. But such sales tax should not apply to a digital good like the Item.
     CLASS ACTION COMPLAINT                                                   BURSOR & FISHER, P.A.
26 CASE NO.                                                  1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                           WALNUT CREEK, CA 94596
27
                                                     -6-
28
                    Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 7 of 19




     state and local laws: “The tax rate applied to your order will be the combined state and local
 1
                                                                             11
 2 rates of the address where your order is delivered to or fulfilled from.”

 3            19.    Digital subscription businesses such as Netflix and Spotify do not charge sales

 4 tax in Massachusetts or New York for streaming services.

 5
              20.    Even Amazon itself does not charge sales tax for other digital goods, such as
 6
     movies rented or purchased through its Amazon Prime video service:
 7

 8

 9

10

11

12

13

14

15            21.    In fact, Amazon inconsistently does not charge sales tax on certain digital gift

16 cards, as can be seen below:

17
18

19

20

21

22

23

24
     11
25        https://www.amazon.com/gp/help/customer/display.html?nodeId=202036190
     CLASS ACTION COMPLAINT                                                   BURSOR & FISHER, P.A.
26 CASE NO.                                                  1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                           WALNUT CREEK, CA 94596
27
                                                      -7-
28
                    Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 8 of 19




              22.    Further, even if Amazon were ignorant of state tax laws, Amazon’s assessment of
 1

 2 sales tax would still violate Amazon’s contract with customers because Amazon explicitly

 3 represents that “No tax is charged when purchasing gift cards.”12

 4            23.    Accordingly, Amazon willfully and knowingly overcharged its subscribers a false
 5
     and unlawful sales tax on their purchases of digital and gift card items. Amazon falsely
 6
     represented that the tax charges imposed on purchases were consistent with the laws of the
 7
     relevant states of purchase, and falsely represented that “[n]o tax is charged while purchasing gift
 8
     cards.” Although Amazon claims to regularly review its billing and collection practices for tax
 9

10 compliance purposes, Amazon engaged in a uniform, years-long practice of charging a “sales

11 tax” on numerous purchases of digital items and gift cards from its marketplace in jurisdictions

12 that exempt taxation of those products.

13
              24.    Worse, it is unclear if Amazon has remitted the unlawfully collected “sales tax” to
14
     state authorities, potentially recouping these overcharges in an effort to maximize profits at their
15
     subscribers’ expense and under the guise of a state-imposed tax.
16

17            25.    Amazon’s unlawful practice has harmed Plaintiff and all members of the Classes

18 in precisely the same way. On a standard and uniform basis, Amazon charges users in several

19 U.S. states a sales taxes on numerous digital and gift card products available on its website, even

20 though digital and gift card products in many of those states are not taxable, Amazon has

21
     collected millions of dollars in overcharges on these types of purchases.
22

23

24
     12
25        https://www.amazon.com/gp/help/customer/display.html?nodeId=202036190
     CLASS ACTION COMPLAINT                                                   BURSOR & FISHER, P.A.
26 CASE NO.                                                  1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                           WALNUT CREEK, CA 94596
27
                                                      -8-
28
                  Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 9 of 19




            26.     Amazon’s overcharges were material to Plaintiff and all other members of the
 1

 2 Classes. While the $0.63 overcharge to Plaintiff is small, Amazon has repeated this process

 3 potentially millions of times, including on more expensive items. For example, if Plaintiff had

 4 instead purchased the “Roblox Gift Card - 10000 Robux [Includes Exclusive Virtual Item]

 5
     [Online Game Code]” for $100, she would have paid a $6.25 sales tax.
 6
            27.     Amazon has not reimbursed Plaintiff or members of the Classes for the unlawful
 7
     taxes it collected. And, despite its ongoing legal compliance representations and the clear tax
 8
     exemption for digital goods in several U.S. states, Amazon’s practice of charging purchasers of
 9

10 specific digital goods a purported sales tax when no sales tax is in fact owed is still ongoing.

11          28.     Further, Plaintiff and Class members did not expect Amazon to assess a “sales
12 tax” on their digital purchases that is not actually required by law, and they would not have paid

13
     the sales tax on their purchases if such charge had not been included automatically by Amazon.
14
     Nor would Plaintiff and members of the Classes have agreed to pay over 6% more for each
15
     purchase if they had known that the purported sales tax collected was not owed under state law
16

17 and possibly not remitted to state authorities.
18          29.     Plaintiff brings this action on behalf of herself individually and all others similarly

19 situated to challenge Amazon’s breach of contract and its willful and knowing unlawful,

20 deceptive, and fraudulent overcharging practices. Plaintiff seeks all available compensatory,

21
     statutory, and punitive damages, and reasonable attorney’s fees and costs.
22
                                              THE PARTIES
23
            30.     Plaintiff Deb Chaves resides in Raynham, Massachusetts and is a citizen of
24
25 Massachusetts. Chaves purchased at least two digital gift card items, on the dates of August 3,
     CLASS ACTION COMPLAINT                                                   BURSOR & FISHER, P.A.
26 CASE NO.                                                  1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                           WALNUT CREEK, CA 94596
27
                                                      -9-
28
                    Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 10 of 19




     2021 and August 27, 2021, respectively, upon which she was assessed a 6.25% sales tax in
 1

 2 violation of both Massachusetts law and her agreement with Amazon.

 3            31.     Defendant Amazon.com, Inc. is a Delaware corporation with its corporate

 4 headquarters and principal place of business located in Seattle, Washington.

 5
                                       JURISDICTION AND VENUE
 6
              32.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d)(2) because
 7
     this is a class action in which at least one member of the class is a citizen of a state different from
 8
     defendant, the amount in controversy exceeds $5 million, exclusive of interest and costs, and the
 9

10 proposed class contains more than 100 members.

11            33.     The Court has general personal jurisdiction over Amazon because Amazon
12 maintains its principal place of business in this District. The Court also has personal jurisdiction

13
     over Amazon because Amazon’s “Conditions of Use” states that “Any dispute or claim relating
14
     in any way to your use of any Amazon Service will be adjudicated in the state or Federal courts
15
     in King County, Washington, and you consent to exclusive jurisdiction and venue in these
16
            13
17 courts.”
18            34.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because

19 Amazon resides in this District.

20                                   CLASS ACTION ALLEGATIONS
21
              35.     This action is brought by Plaintiff individually and on behalf of the following
22
     Nationwide Classes pursuant to Federal Rules of Civil Procedure 23(b)(3).
23

24
     13
25        https://www.amazon.com/gp/help/customer/display.html?nodeId=508088&ref_=footer_cou
     CLASS ACTION COMPLAINT                                                    BURSOR & FISHER, P.A.
26 CASE NO.                                                   1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                            WALNUT CREEK, CA 94596
27
                                                      -10-
28
                  Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 11 of 19




                       The Digital Good Class, defined as: All persons or entities who (1)
 1                     paid sales tax on a digital good sold on Amazon.com, and (2) purchased
 2                     the digital good with a billing address in any state where the digital good
                       should have been exempt from sales tax.
 3
                       The Gift Card Class, defined as: All persons or entities residing in the
 4                     United States who paid sales tax on the purchase of a gift card sold on
 5                     Amazon.com.

 6          36.        Plaintiff also brings this action individually and on behalf of the following

 7 Massachusetts Subclasses pursuant to Federal Rules of Civil Procedure 23(b)(3):

 8                     The Massachusetts Digital Good Subclass, defined as: All persons or
 9                     entities who (1) paid sales tax on a digital good sold on Amazon.com,
                       and (2) purchased the digital good with a billing address located in the
10                     Commonwealth of Massachusetts.

11                     The Massachusetts Gift Card Subclass, defined as: All persons or
12                     entities residing in Massachusetts who paid tax on a purchase of a gift
                       card sold on Amazon.com.
13
            37.        Collectively, the Nationwide Classes and the Massachusetts Subclasses are
14
     referred to as the “Classes.”
15

16          38.        Excluded from the Classes are Amazon; any of its officers, directors, or

17 employees; and its legal representatives, successors, and assigns.
18          39.        Plaintiff reserves the right to expand, limit, modify, or amend the class
19 definitions, including the addition of one or more subclasses, in connection with her motion for

20
     class certification, or at any other time, based on, inter alia, changing circumstances and new
21
     facts obtained.
22
            40.        Numerosity. The members of the proposed Classes are geographically dispersed
23

24 throughout the United States and are so numerous that individual joinder is impracticable. Upon
25 information and belief, Plaintiff reasonably estimates that there are hundreds of thousands of
     CLASS ACTION COMPLAINT                                                      BURSOR & FISHER, P.A.
26 CASE NO.                                                     1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                              WALNUT CREEK, CA 94596
27
                                                        -11-
28
                  Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 12 of 19




     individuals that are members of the proposed Classes. Although the precise number of proposed
 1

 2 members are unknown to Plaintiff, the true number of members of the Classes are known by

 3 Defendant. Members of the Classes may be notified of the pendency of this action by mail

 4 and/or publication through the distribution records of Defendant and third-party retailers and

 5
     vendors.
 6
            41.     Typicality. The claims of the representative Plaintiff are typical of the claims of
 7
     the Classes in that the representative Plaintiff, like all members of the Classes, purchased a
 8
     digital good that should have been exempt from sales tax, but was nonetheless improperly
 9

10 charged a sales tax by Amazon. The representative Plaintiff, like all members of the Classes, has

11 been damaged by Defendant’s misconduct in the very same way as the members of the Classes.

12 Further, the factual bases of Defendant’s misconduct are common to all members of the Classes

13
     and represent a common thread of misconduct resulting in injury to all members of the Classes.
14
            42.     Existence and predominance of common questions of law and fact. Common
15
     questions of law and fact exist as to all members of the Classes and predominate over any
16

17 questions affecting only individual members of the Classes. These common legal and factual
18 questions include, but are not limited to, the following:

19                  (a)     whether Amazon improperly assessed a sales tax on digital
20                          goods purchased by Plaintiff and members of the Classes;
21
                    (b)     whether the assessment of a sales tax on digital goods violates
22
                            the laws of the Commonwealth of Massachusetts and the laws
23
                            of other states;
24
25
     CLASS ACTION COMPLAINT                                                   BURSOR & FISHER, P.A.
26 CASE NO.                                                  1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                           WALNUT CREEK, CA 94596
27
                                                     -12-
28
                  Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 13 of 19




                    (c)     whether Amazon remitted the collected tax overcharges to the
 1

 2                          appropriate state taxing authorities;

 3                  (d)     whether Amazon act knowingly and/or willfully;

 4                  (e)     whether Amazon breach its contract with consumers by charging
 5
                            an inapplicable sales tax; and
 6
                    (f)     whether Plaintiff and members of the Classes entitled to
 7
                            damages, restitution, equitable relief, statutory damages,
 8
                            exemplary damages, and/or other relief.
 9

10          43.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

11 interests of the Classes. Plaintiff has retained counsel who are highly experienced in complex

12 consumer class action litigation, and Plaintiff intends to vigorously prosecute this action on

13
     behalf of the Classes. Plaintiff has no interests that are antagonistic to those of the Classes.
14
            44.     Superiority. A class action is superior to all other available means for the fair
15
     and efficient adjudication of this controversy. The damages or other financial detriment suffered
16

17 by members of the Classes are relatively small compared to the burden and expense of individual
18 litigation of their claims against Defendant. It would, thus, be virtually impossible for members

19 of the Classes, on an individual basis, to obtain effective redress for the wrongs committed

20 against them. Furthermore, even if members of the Classes could afford such individualized

21
     litigation, the court system could not. Individualized litigation would create the danger of
22
     inconsistent or contradictory judgments arising from the same set of facts. Individualized
23
     litigation would also increase the delay and expense to all parties and the court system from the
24
25 issues raised by this action. By contrast, the class action device provides the benefits of
     CLASS ACTION COMPLAINT                                                    BURSOR & FISHER, P.A.
26 CASE NO.                                                   1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                            WALNUT CREEK, CA 94596
27
                                                      -13-
28
                  Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 14 of 19




     adjudication of these issues in a single proceeding, economies of scale, and comprehensive
 1

 2 supervision by a single court, and presents no unusual management difficulties under the

 3 circumstances.

 4          45.     In the alternative, the Classes may be certified because:
 5
                    (a)    the prosecution of separate actions by individual members of the
 6                         Classes would create a risk of inconsistent or varying
                           adjudication with respect to individual members of the Classes
 7                         that would establish incompatible standards of conduct for the
                           Defendant;
 8
                    (b)    the prosecution of separate actions by individual members of the
 9                         Classes would create a risk of adjudications with respect to them
                           that would, as a practical matter, be dispositive of the interests
10                         of other members of the Classes not parties to the adjudications,
                           or substantially impair or impede their ability to protect their
11
                           interests; and/or
12
                    (c)    Defendant has acted or refused to act on grounds generally
13                         applicable to the Classes as a whole, thereby making appropriate
                           final declaratory and/or injunctive relief with respect to the
14                         members of the Classes as a whole.
15                                        CAUSES OF ACTION
16
                                                COUNT I
17                                          Breach of Contract

18          43.     Plaintiff incorporates by reference and re-alleges each and every allegation set
19 forth above as though fully set forth herein.

20
            44.     Plaintiff brings this claim individually and behalf of the members of the proposed
21
     Classes against Defendant.
22
            45.     Plaintiff brings this claim under Washington law in accordance with the Amazon
23

24 Conditions of Use.
25
     CLASS ACTION COMPLAINT                                                  BURSOR & FISHER, P.A.
26 CASE NO.                                                 1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                          WALNUT CREEK, CA 94596
27
                                                    -14-
28
                  Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 15 of 19




            46.      Defendant entered into contracts with Plaintiff and members of the Classes
 1

 2 (pursuant to Amazon’s Conditions of Use) to provide goods in the form of gift cards and other

 3 digital or intangible items in exchange for a set amount of money.

 4          47.      Plaintiff and members of the Classes paid for their purchases of digital goods and
 5
     therefore performed their obligations under their contract with Amazon.
 6
            48.      Under the Conditions of Use, Plaintiff and members of the Digital Goods Class
 7
     and Massachusetts Digital Goods Subclass did not agree to pay non-applicable, improperly
 8
     charged state sales taxes.
 9

10          49.      Defendant breached these contracts by assessing a sales tax on the purchases of

11 digital goods made by Plaintiff and members of the Digital Goods Class and Massachusetts

12 Digital Goods Subclass, even though said digital good were not subject to sales tax under state

13
     law.
14
            50.      Similarly, Plaintiff and members of the Gift Card Class and Massachusetts Gift
15
     Card Subclass did not agree to pay taxes on gift cards, which Amazon represented were not
16

17 subject to tax.
18          51.      Defendant also breached these contracts by assessing a sales tax on the purchases

19 of gift cards made by Plaintiff and members of the Gift Card Class and Massachusetts Gift Card

20 Subclass, even though Amazon represents in its Conditions of Use that it does not charge a sales

21
     tax on the purchase of gift cards.
22
            52.      As a direct and proximate result of Amazon’s breaches, Plaintiff and members of
23
     the Classes have sustained damages in an amount to be determined at trial.
24
25
     CLASS ACTION COMPLAINT                                                  BURSOR & FISHER, P.A.
26 CASE NO.                                                 1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                          WALNUT CREEK, CA 94596
27
                                                    -15-
28
                   Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 16 of 19




                                             COUNT II
 1                   Violation Of Washington Consumer Protection Act (“WCPA”)
 2                                    RCW §§ 19.86.010, et seq.)

 3           53.     Plaintiff incorporates by reference and re-alleges each and every allegation set
 4 forth above as though fully set forth herein.

 5
             54.     Plaintiff brings this claim individually and behalf of the members of the proposed
 6
     Classes against Defendant.
 7
             55.     Plaintiff brings this claim under Washington law in accordance with the Amazon
 8

 9 Conditions of Use.

10           56.     Plaintiff and Class Members are “persons” within the meaning of Washington

11 Consumer Protection Act, RCW 19.86.010(1).

12           57.     Defendant engaged in deceptive acts that occurred in trade or commerce by
13
     conduct set forth above. These deceptive acts include the representation that the “taxes” charged
14
     to Plaintiff and members of the Classes were “sales tax” in accordance with applicable state
15
     laws.
16

17           58.     These deceptive acts also include Amazon’s representation that “[n]o tax is

18 charged when purchasing gift cards.”

19           59.     Defendant’s deceptive acts and practices have occurred in trade or commerce
20
     because they “include the sale of assets or services.” RCW 19.86.101(2).
21
             60.     The WCPA is applicable to Plaintiff and all members of the putative Classes
22
     because Amazon’s Conditions of Use state, “By using any Amazon Service, you agree that
23

24 applicable federal law, and the laws of the state of Washington, without regard to principles
25
     CLASS ACTION COMPLAINT                                                   BURSOR & FISHER, P.A.
26 CASE NO.                                                  1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                           WALNUT CREEK, CA 94596
27
                                                     -16-
28
                   Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 17 of 19




     of conflict of laws, will govern these Conditions of Use and any dispute of any sort that
 1
                                        14
 2 might arise between you and Amazon.”

 3           61.     Defendant’s deceptive acts or practices have impacted the public interest because

 4 they have injured Plaintiff and thousands of Amazon customers by representing that the “taxes”

 5
     charged by Amazon were the result of properly assessed “sales tax.”
 6
             62.     Defendant deceived Plaintiff and members of the Classes by representing that the
 7
     “taxes” charged by Amazon were the result of properly assessed “sales tax.”
 8
             63.     Plaintiff and members of the Classes lost money or property as a result of
 9

10 Defendants’ WCPA violations because Plaintiff and members of the Classes did not agree to pay

11 non-applicable, improperly charged state taxes.

12           64.     When Amazon charged Plaintiff and members of the Classes additional monies
13
     attributable to sales tax even though the purchases of digital goods were not taxable under and
14
     were not imposed by state law, Amazon charged an inapplicable tax that Plaintiff and members
15
     of the Classes did not agree to pay.
16

17           65.     Defendant’s wrongdoing is continuing in nature and represents an ongoing threat

18 to Plaintiff and members of the Classes, particularly because Defendant continues to charge non-

19 applicable, improperly charged state taxes. Thus, Plaintiff, members of the Classes, and any

20 member of the public at large who purchases digital items in the future are suffering and will

21
     suffer continuing, immediate, and irreparable injury absent the issuance of injunctive and
22
     equitable relief.
23

24   14
     https://www.amazon.com/gp/help/customer/display.html/?nodeId=GLSBYFE9MGKKQXXM
25 (emphasis added)
     CLASS ACTION COMPLAINT                                                  BURSOR & FISHER, P.A.
26 CASE NO.                                                 1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                          WALNUT CREEK, CA 94596
27
                                                    -17-
28
                  Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 18 of 19




            66.     Plaintiff and members of the Classes are entitled to recover actual damages, treble
 1

 2 damages, and injunctive and equitable relief. In addition, Plaintiff and members of the Classes

 3 are entitled to recover attorneys’ fees and costs pursuant to RCW 19.86.090.

 4                                      PRAYER FOR RELIEF
 5
            WHEREFORE, Plaintiffs respectfully request, individually and on behalf of the alleged
 6
     Classes, that the Court enter judgment in their favor and against Defendant as follows:
 7

 8                  (a)    For an order certifying the Classes under Rule 23 of the Federal
                           Rules of Civil Procedure and naming Plaintiff as the representative
 9                         for the Classes and Plaintiff’s attorneys as Class Counsel;

10                  (b)    For an order declaring the Defendant’s conduct violates the causes
                           of action referenced herein;
11

12                  (c)    For an order finding in favor of Plaintiff and the Classes on all
                           counts asserted herein;
13
                    (d)    For compensatory, statutory, and punitive damages in amounts to be
14                         determined by the Court and/or jury;
15
                    (e)    For prejudgment interest on all amounts awarded;
16
                    (f)    For an order of restitution and all other forms of equitable monetary
17                         relief;
18                  (g)    For injunctive relief as pleaded or as the Court may deem proper;
                           and
19

20                  (h)    For an order awarding Plaintiff and the Classes their reasonable
                           attorneys’ fees and expenses and costs of suit.
21
                                     DEMAND FOR JURY TRIAL
22

23          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury on all

24 claims asserted in this complaint so triable.
25
     CLASS ACTION COMPLAINT                                                 BURSOR & FISHER, P.A.
26 CASE NO.                                                1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                         WALNUT CREEK, CA 94596
27
                                                    -18-
28
               Case 2:21-cv-01213 Document 1 Filed 09/07/21 Page 19 of 19




     Dated: September 7, 2021            Respectfully submitted,
 1

 2                                       CARSON NOEL PLLC

 3                                       By: /s/ Wright A. Noel
                                                 Wright A. Noel
 4
                                         20 Sixth Avenue NE
 5
                                         Issaquah, WA 98027
 6                                       Telephone: (425) 837-4717
                                         Facsimile: (425) 837-5396
 7                                       E-Mail: wright@carsonnoel.com

 8                                       BURSOR & FISHER, P.A.
                                         L. Timothy Fisher (Pro Hac Vice Forthcoming)
 9
                                         1990 N. California Blvd., Suite 940
10                                       Walnut Creek, CA 94596
                                         Telephone: (925) 300-4455
11                                       Facsimile: (925) 407-2700
                                         E-Mail: ltfisher@bursor.com
12
                                         BURSOR & FISHER, P.A.
13
                                         Max S. Roberts (Pro Hac Vice Forthcoming)
14                                       Matthew A. Girardi (Pro Hac Vice Forthcoming)
                                         888 Seventh Avenue, Third Floor
15                                       New York, NY 10019
                                         Telephone: (646) 837-7150
16                                       Facsimile: (212) 989-9163
17                                       E-Mail: mroberts@bursor.com
                                                 mgirardi@bursor.com
18
                                         Attorneys for Plaintiff
19

20

21

22

23

24
25
     CLASS ACTION COMPLAINT                                        BURSOR & FISHER, P.A.
26 CASE NO.                                       1990 NORTH CALIFORNIA BLVD., SUITE 940
                                                                WALNUT CREEK, CA 94596
27
                                          -19-
28
